         Case 1:21-cv-03060-KPF Document 7 Filed 04/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOMMIE ZAKER, Individually and on Behalf
 of All Others Similarly Situated,
                              Plaintiff,
                                                         21 Civ. 3060 (KPF)
                       -v.-
 EBANG INTERNATIONAL HOLDINGS INC.,                            ORDER
 DONG HU, and LEI CHEN,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      On April 8, 2021, Plaintiffs filed a class action lawsuit on behalf of

certain stockholders in Ebang International Holdings Inc. The complaint

alleges violations of Section 10(b) of the Securities Exchange Act of 1934 (the

“1934 Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R.

§ 240.10b-5; and Section 20(a) of the 1934 Act, 15 U.S.C. § 78t(a).

      The Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-

4(a)(3)(A), requires that:

      Not later than 20 days after the date on which the complaint is
      filed, the plaintiff or plaintiffs shall cause to be published, in a
      widely circulated national business-oriented publication or wire
      service, a notice advising members of the purported plaintiff
      class —

             (I) of the pendency of the action, the claims asserted therein,
             and the purported class period … .

             (II) that, not later than 60 days after the date on which the
             notice is published, any member of the purported class may
             move the court to serve as lead plaintiff of the purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also requires that:
         Case 1:21-cv-03060-KPF Document 7 Filed 04/18/21 Page 2 of 3




      Not later than 90 days after the date on which a notice is published
      under subparagraph (A)(i), the court shall consider any motion made
      by a purported class member in response to the notice, including
      any motion by a class member who is not individually named as a
      plaintiff in the complaint or complaints, and shall appoint as lead
      plaintiff the member or members of the purported plaintiff class that
      the court determines to be most capable of adequately representing
      the interests of class members….

Id. § 78u-4(a)(3)(B)(i). In the event that “more than one action on behalf of a

class asserting substantially the same claim or claims … has been filed, and

any party has sought to consolidate those actions for pretrial purposes or for

trial, the Court shall not” appoint a lead plaintiff “until after [a] decision on the

motion to consolidate is rendered.” Id. § 78u-4(a)(3)(B)(ii).

      Plaintiff’s counsel published the required notice on April 8, 2021.

Members of the purported class therefore have until June 7, 2021 to move the

Court to serve as lead plaintiffs. Accordingly, it is hereby:

      ORDERED that opposition to any motion for appointment of lead plaintiff

shall be served and filed by July 7, 2021.

      IT IS FURTHER ORDERED that a conference shall be held at 10:00 a.m.

on July 21, 2021, in Courtroom 618, Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York to consider any motions for

appointment of lead plaintiff and lead counsel and for consolidation.




                                          2
         Case 1:21-cv-03060-KPF Document 7 Filed 04/18/21 Page 3 of 3




      IT IS FURTHER ORDERED that the named plaintiffs shall promptly serve

a copy of this Order on each of the defendants.

      SO ORDERED.

Dated:      April 22, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       3
